ON MOTION POE EEHEAEING.
Smith, P. J.
In the opinion, on the authority of Watson v. Harmon, 85 Mo. 443, and Spencer v. Vance, 57 Mo. 427, and other cases, it was stated that the plaintiff’s instruction directing the jury as a matter of law that if they found for plaintiff, to allow six per cent interest thereon, from the time the money came into the hands of the defendant, was proper.
Since writing the opinion, our attention has been called to the case of State ex rel. v. Hope, 121 Mo. 34, where it is said, that “this statute (Revised Statutes, section 4430), has been substantially the same since 1845, when it seems to have been first enacted, yet it was- never adverted to in any of the decisions of this court, heretofore cited, nor has the question now under consideration ever, at any time, been passed upon by this court.” The opinion then proceeds to condemn an instruction, which, as a matter of law, required the jury, if the finding was for the plaintiff, to allow interest at six per cent. It is declared that the allowance of interest in such cases is a matter of discretion with the jury under the statute.
*647Watson v. Harmon, 85 Mo. 443, was an action to recover damages for the wrongful conversion of personal property and when the right of the plaintiff to recover interest was raised by an instruction aslred by the plaintiff, which, in effect, told the jury that if they found for plaintiff, they must allow interest on the value of the property from the time of the conversion, the trial court struck out of the instruction the requirement to find interest. The supreme court, then composed of five judges, unanimously declared that the trial court “erred in refusing to instruct the jury that if they found for plaintiff, to allow him sis per cent interest on the value of the property from the day of the conversion.” Citing section 2126, Revised Statutes, 1879, which is the same as section 4430, Revised Statutes, 1889. So that it was a mistake to say, as was said by the learned court in 121 Missouri, supra, that section 4430 had never before been adverted to in any of the previous decisions of that court, or that the question of the allowance of interest over and above the value of the goods, as a matter of law, had never been passed upon by that court. It is thus seen that the identical question in an analogous case had been ruled upon by that court and the ruling there made is diametrically opposed to that in the latter case. If the present case falls within the class to which that in 121 Missouri belongs, then, of course, the rule there announced 'must govern us in ruling upon the question of the propriety of the action of the trial court in giving the plaintiffs’ instruction in relation to the allowance of interest.
Here the action for the recovery of damages arises out of the breach of a contract, by failing to apply a certain sum of money placed in defendant’s hands by the. plaintiffs. It is true the defendant stood in the attitude of having wrongfully converted the plaintiffs’ *648money to his own use; still we can not bring ourselves to the conclusion that this rule in respect to interest, as laid down in 121 Missouri, is applicable to a ease like this. We must think that the plaintiffs are entitled, as a matter of law, to interest on the amount found by the jury.
Upon principle, this case would seem to be like that of a common carrier, who, under his contract of affreightment, had received the goods of a shipper, to be carried and delivered, for a valuable consideration, to a consignee at a certain place, and who, instead of performing his contract, delivered the goods to a stranger or refused to carry or safely deliver them at all, whereby they are lost to the shipper. In such case, the measure of damages would be the value of the goods, with interest from the day they should have been delivered. In Gray v. Packet Company, 64 Mo. 47, the facts were somewhat analogous to those in the case just supposed, and it was declared that an instruction was proper which told the jury that if they found for plaintiff to allow interest on the actual value of the property from the day it should have been delivered. To the same effect is Dunn v. Railroad, 68 Mo. 268.
Besides this, the defendant had the use of plaintiffs’ money, or, which is the same thing as far as plaintiffs are concerned, he deprived the plaintiffs of the use of it, and'for that reason, if for none other, plaintiffs were entitled to interest. Webster v. Railroad, 116 Mo. 114.
My conclusion is that the section of the statute just adverted to has no application to actions ex contractu, but to certain actions in form ex delicto. Indeed, the section is to be found in the chapter of the statute relating to actions for “damages and contributions in actions of torts.” E. S., p. 1010.